          Case 1:17-cr-00262-LGS Document 666 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA                                       :
                                                                :   17 Cr. 262 (LGS)
                            -against-                           :
                                                                :        ORDER
 ALBERT FOOZAILOV,                                              :
                                            Defendant.          :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant Albert Foozailov, an inmate at FCI Miami, filed a second motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), see Dkt. No. 661, following the

denial of his prior motion for compassionate release on June 17, 2020, see Dkt. No. 639. Defendant

previously moved for reconsideration of the initial motion, which was denied on August 10, 2020.

See Dkt. No. 648. On January 29, 2021, the Government filed an opposition to Defendant’s second

motion, arguing inter alia that Defendant has not exhausted his administrative remedies with

respect to the new bases underlying his second motion. See Dkt. No. 663.

        WHEREAS, on September 28, 2018, Defendant pleaded guilty to conspiracy to commit mail

fraud. On October 10, 2019, Defendant was sentenced to sixty-six months’ imprisonment. See Dkt.

No. 550. Defendant surrendered to FCI Miami on January 8, 2020, and at the time of the July and

August Orders denying compassionate release, Defendant had served around five and seven months

of his 66-month incarceratory sentence, respectively.

        WHEREAS, under § 3582(c)(1)(A), a defendant may request compassionate release upon

his own motion only if (1) he “has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or (2) thirty days have

“lapse[d] . . . from the receipt of such a request by the warden of the defendant’s facility.” This

Court has previously concluded that if a defendant seeks compassionate release where the BOP has
          Case 1:17-cr-00262-LGS Document 666 Filed 02/03/21 Page 2 of 2




not filed a motion in support, § 3582(c)(1)(A)’s exhaustion requirement is mandatory. See United

States v. Ramos, No. 14 Cr. 484 (LGS), 2020 WL 1685812, at *1 (S.D.N.Y. Apr. 7, 2020).

         WHEREAS, Defendant’s second motion for compassionate release argues that changed

circumstances, including with respect to his health and the conditions at FCI Miami, warrant a

sentence reduction. See Dkt. No. 661. Defendant has exhausted his administrative remedies with

respect to the bases underlying his first motion, which was adjudicated, but to be eligible for relief

based on new circumstances, Defendant must first seek relief from the BOP. See, e.g., United

States v. Padilla, No. 18 Cr. 454-6, 2021 WL 242463, at *2 (S.D.N.Y. Jan. 25, 2021) (“The Court

also believes that as a separate motion, it requires a separate exhaustion of . . . administrative

requirements.”); United States v. Nwankwo, No. 12 Cr. 31, 2020 WL 7335287, at *1 (S.D.N.Y. Dec.

14, 2020) (holding that, assuming the renewed motion for compassionate release presented new

bases -- as argued by the defendant -- exhaustion of the renewed request would be required). It is

hereby

         ORDERED that Defendant’s second motion for compassionate relief is denied without

prejudice to filing a renewed motion, which the Court will address on the merits promptly if the

administrative exhaustion requirement has been met.

         The Clerk of Court is respectfully directed to close Dkt. No. 661.

Dated: February 3, 2021
       New York, New York




                                                    2
